Order entered July 24, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-15-00779-CV

                                    CAS, LTD, Appellant

                                               V.

     TM AVIATION PARTNERS, LP, TM AVIATION ENTERPRISES, LLC, AND
                    TIMOTHY THOMPSON, Appellees

                      On Appeal from the County Court at Law No. 4
                                  Collin County, Texas
                          Trial Court Cause No. 004-01101-2014

                                           ORDER
       We GRANT court reporter Claudia Webb’s July 22, 2015 request for extension of time

to file the record and ORDER the reporter’s record be filed no later than August 4, 2015.


                                                     /s/   CRAIG STODDART
                                                           JUSTICE